Citation Nr: 0315494	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-11 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for malaria. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, and J.B.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in June 2001, but 
was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned for further appellate review.  

The issue of entitlement to service connection for post-
traumatic stress disorder was also before the Board in June 
2001, and was remanded for further development.  
Subsequently, service connection was granted in a March 2003 
rating decision.  As this constitutes a full grant of the 
benefit sought on appeal, the issue of entitlement to service 
connection for post-traumatic stress disorder is no longer 
before the Board. 


FINDINGS OF FACT

All current medical records including blood smears are 
negative for evidence of active malaria, or for any residuals 
of malaria. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for malaria have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West Supp. 
2002); 38 C.F.R. §§ 4.7, 4.31, 4.88b, Code 6304 (2002). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service connected malaria 
occasionally becomes symptomatic.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (codified as 
amended at 38 U.S.C. § 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).  The Board finds that these duties have both 
been met.  

In September 2001, the veteran was provided with a letter 
that explained what must be demonstrated in order to prevail 
in his claim, what evidence it was his responsibility to 
provide, and what assistance would be afforded him by VA in 
obtaining evidence.  He has had more than a year to respond 
to this letter.  The VA has obtained all medical records that 
have been identified by the veteran, or have obtained 
negative responses from the treatment sources he identified.  
The veteran was afforded a VA examination of his malaria in 
January 2003.  He was provided with a statement of the case 
in May 1999, and with a supplemental statement of the case in 
February 2003.  The veteran offered testimony in support of 
his claims at a hearing before the Board.  The Board must 
conclude that the duties to notify and assist have been 
completed, and that the veteran was made aware of what 
evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002).  

Entitlement to service connection for malaria was established 
in a May 1972 rating decision.  A 10 percent evaluation was 
assigned from February 1971, and this was decreased to zero 
percent in February 1972.  The zero percent evaluation 
currently remains in effect.  

Under the rating code for malaria, active malaria is 
evaluated as 100 percent disabling.  38 C.F.R. § 4.88b, Code 
6304.  The note to this rating code states that the diagnosis 
of malaria depends on the identification of the malarial 
parasites in blood smears.  If the veteran served in an 
endemic area and presents signs and symptoms compatible with 
malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Thereafter, the 
residuals of malaria such as liver or spleen damage are to be 
evaluated under the appropriate system.  This rating code 
does not contain provisions for a zero percent evaluation.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The evidence includes VA treatment records dated January 1997 
to December 1998.  October 1998 records note that the veteran 
believed he was experiencing a malaria outbreak.  Additional 
October 1998 records show symptoms that included fever, 
chills, and vomiting.  The assessment was gastroenteritis.  
This was confirmed by follow up visit in November 1998.  A 
November 1998 blood culture was also negative.  

At the March 2001 hearing, the veteran testified that he had 
been told by VA doctors that his liver was twice the normal 
size due to scar tissue from malaria.  See Transcript. 

The veteran was afforded a VA examination for the residuals 
of malaria in January 2003.  He stated that the last time he 
felt ill enough to seek treatment for malaria was in 1998.  A 
malaria smear at that time was negative.  Since that time, 
the veteran sometimes felt as if he had fevers and chills, 
which could last for two days.  He did not report being ill 
enough to seek medical attention.  The veteran had 
experienced weight loss in 2000, but was placed on medication 
by a psychiatrist, and his weight had greatly increased.  He 
denied weight loss at the time of the examination.  The 
veteran reported episodic nausea and vomiting, occurring once 
every one to three months, which did not require medical 
attention.  The veteran also reported some right upper 
quadrant discomfort that had been present since 1970, but 
said this had recently improved.  He did not take medications 
for this.  On examination, the veteran was well appearing and 
in no acute distress.  His weight in the clinic was 161 
pounds.  His temperature was 98 degrees.  There was no 
evidence of anemia.  His abdomen was soft, non-tender, and 
non-distended, without evidence of organomegaly.  The 
diagnostic tests revealed that the blood count was normal, 
the comprehensive was normal, the right upper quadrant 
ultrasound revealed no liver abnormalities, and the malaria 
smear was normal.  The diagnosis was malaria due to 
plasmodium vivax without sequalae.  

The Board finds that the criteria for a compensable 
evaluation for malaria have not been met.  The veteran was 
afforded blood smears in November 1998 and January 2003, and 
each of these were negative for the presence of malarial 
parasites.  The veteran has not received a recent diagnosis 
of malaria.  Therefore, there is no basis for a 100 percent 
evaluation for active malaria under 38 C.F.R. § 4.88b, Code 
6304.  Furthermore, the January 2003 examination included an 
ultrasound, which found that there were no liver 
abnormalities.  The physical examination conducted at that 
time was negative for organomegaly.  The diagnosis was 
malaria with no sequalae.  This demonstrates no basis for an 
evaluation due to liver or spleen damage.  The Board notes 
the veteran's belief that his occasional chills and nausea 
are due to malaria, and that his liver is enlarged, but this 
has not been confirmed on medical examination.  The veteran 
is not a physician, and he is not qualified to express a 
medical opinion stating that his symptoms are due to malaria.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, as there is no evidence of current malaria, and no 
evidence of any current residuals due to malaria, a 
compensable evaluation is not merited.  38 C.F.R. §§ 4.31, 
4.88b, Code 6304.  


ORDER

Entitlement to a compensable evaluation for malaria is 
denied.  


	                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

